          Case 1:20-cv-07046-ER Document 100 Filed 02/02/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                         ORDER
TOWAKI KOMATSU,
                                                               20 Civ. 7046 (ER) (lead case)
                              Plaintiff,
                                                                  20-CV-7502 (ER)
                      – against –                                 20-CV-8004 (ER)
                                                                  20-CV-8251 (ER)
                                                                  20-CV-8540 (ER)
THE CITY OF NEW YORK, et al.,
                                                                  20-CV-8933 (ER)
                                                                  20-CV-9151 (ER)
                                                                  20-CV-9154 (ER)
                              Defendants.                         20-CV-9354 (ER)


Ramos, D.J.:

       The Court is in receipt of several letters by Komatsu seeking various forms of relief.

       A.      Request to File an Amended Complaint

       On December 27, 2020, Komatsu requested leave to file an additional Amended

Complaint in this case. Doc. 55. Komatsu indicated that he wished to add facts regarding a

public meeting held on January 8, 2018. The City opposed this request, citing the fact that

Plaintiff has already filed nine related cases regarding various allegations concerning public

meetings throughout 2017 and 2019, many of which have also involved amended pleadings,

amounting to over 1,700 pages in total. Doc. 65 at 2. The City argues that Komatsu has not

shown why claims regarding a Jan. 8, 2018 meeting could not have been earlier added to one of

his nine other complaints. Id. at 3. It also argues that permitting him to continue to amend based

on other events from years ago, and potentially naming new defendants, would only prejudice

the City and delay an efficient resolution of this case. Id. The City also argues that amendment

would be futile, given that the claims are time-barred and do not appear to state a claim. Id. at 3–

4.
               Case 1:20-cv-07046-ER Document 100 Filed 02/02/21 Page 2 of 3




          Because Komatsu indicates that the January 8, 2018 events contain the same core claim

at issue in his other cases—restrictions on his ability to testify at a public meeting— and given

the impending briefing on the City and Defendant Vance’s motions to dismiss, the Court agrees

that addition of these claims would only delay the case and prejudice defendants. Komatsu’s

request to amend his complaint is therefore denied.

          However, if the Court denies Defendants’ motion to dismiss, Komatsu may again seek

leave to file an amended complaint to include the January 8, 2018 events. If the Court grants

defendants’ motion to dismiss and permits him a chance to re-plead, he may include these events

in any future amended complaints.

          B.       Other Requests

          Komatsu has also submitted several letters seeking either reconsideration or case

reassignment based on orders that this Court has previously issued, or seeking leave to file a

motion for another injunction. See Docs. 67, 70, 80, 86, 92–94. The relief sought in these

applications is denied, with one exception. Komatsu requests to file a notice of withdrawal of his

notice of interlocutory appeal of this Court’s January 26 order staying individual defendants’

deadlines to answer the complaint pending resolution of the motions to dismiss. See Doc. 92

(requesting to withdraw Doc. 91). Komatsu is permitted withdraw this notice of interlocutory

appeal.

          C.       Conclusion

          Komatsu’s requests to amend his complaint and reconsider this Court’s orders dated

January 5, 19 and 26, 2021 (Docs. 62, 73 and 89) are DENIED. See Docs 67, 70, 80, 86, 92–94.

Komatsu’s request to withdraw his notice of interlocutory appeal of the Court’s January 26, 2021




                                                  2
          Case 1:20-cv-07046-ER Document 100 Filed 02/02/21 Page 3 of 3




order staying individual defendants’ deadlines to answer the complaint is GRANTED. See Docs.

92, 91.

It is SO ORDERED.

Dated:    February 2, 2021
          New York, New York

                                                        EDGARDO RAMOS, U.S.D.J.




                                             3
